Opinion issued February 24, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01-03-01023-CV




LIZZIE J. LOVALL, Appellant

V.

HOUSTON INDEPENDENT SCHOOL DISTRICT, THE CITY OF
HOUSTON, HARRIS COUNTY, THE HARRIS COUNTY EDUCATION
DEPARTMENT, THE PORT OF HOUSTON OF HARRIS COUNTY
AUTHORITY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT,
AND THE HOUSTON COMMUNITY COLLEGE, Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 200122799




MEMORANDUM OPINIONAppellant Lizzie J. Lovall has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  Additionally,
appellant Lizzie J. Lovall has failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file a brief).  After being notified that this appeal was subject
to dismissal, appellant Lizzie J. Lovall did not adequately respond.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 38.8(a)(1); 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for nonpayment of all required fees and failure to
timely file a brief. 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.